Citation Nr: 1820005	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-35 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right leg varicose veins.

2.  Entitlement to a disability rating in excess of 10 percent for left leg varicose veins.


REPRESENTATION

Veteran represented by:	Matthew I. Wilcut, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to January 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2017.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record shows that Veteran's last examination for her right leg and left leg varicose vein disabilities was in August 2012.  The Veteran reported at her March 2017 Travel Board hearing that she experienced discomfort and pain in her legs.  She noted that she could not sleep for more than three hours without pain.  She also described swelling in, and dry skin around, her ankles.  The Veteran reported that her disability had gotten worse since her last VA examination.  As such, the issues must be remanded to afford her a new VA examination to determine the current severity of her varicose veins in her legs, bilaterally.  See Allday v. Brown, 7 Vet. App. 517 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA medical examination to determine the severity of the Veteran's service-connected varicose veins of her right and left legs.  The Veteran's electronic claims file should be reviewed in conjunction with the examination.  The examiner should describe all symptomatology associated with the varicose veins of the right and left legs.  The examiner is asked to specifically comment on whether there is persistent edema incompletely relieved by elevation, stasis pigmentation, eczema, ulceration, subcutaneous induration, or massive board-like edema with constant pain at rest in both the right and left legs.

2.  Finally, readjudicate the issues remaining on appeal.  If either claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

